             Case 1:20-cv-01441-VEC Document 21
                                             20 Filed 04/20/20
                                                      04/17/20 Page 1 of 2

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: 04/20/2020




                                                                                                 April 17, 2020
   VIA ECF
   Honorable Valerie E. Caproni
   United States District Judge
   Southern District of New York
                                                     MEMO ENDORSED
   40 Foley Square, Room 240
   New York, New York 10007

                    Re: Antetokounmpo v. Southside Throwbacks Ltd. et al.
                    Civil Case No.: 1:20-cv-01441-VEC
   ______________________________________________________________________________

   Dear Honorable Valerie E. Caproni:

           We represent Plaintiff in the above-referenced matter. Please allow this letter to serve as a
   letter motion to strike the filing of the settlement agreement (Dkt.14) and its removal from the
   docket.

           As background, this is an action filed under the Lanham Act alleging trademark
   infringement against Defendants, jointly and severally. The parties reached a settlement to resolve
   their dispute. The parties stipulated to settle and drafted a Stipulation of Settlement and Proposed
   Order of Dismissal.

           On March 17, 2020, Plaintiff’s counsel, instead of filling the Stipulation of Settlement and
   Order for Dismissal (Dkt.15), filed by mistake the Confidential Settlement Agreement (Dkt.14).
   The Settlement Agreement includes a Confidentiality Clause. The parties are not allowed to
   disclose the terms of the Settlement Agreement, except under certain circumstances enumerated
   in the Settlement Agreement. Plaintiff’s counsel immediately called the chambers and filed a letter
   with the Court to seek the withdrawal of the Settlement Agreement. The Court immediately
   proceeded with the sealing of the document, which was no longer accessible to the public.

           Plaintiff, respectfully, requests the removal of the Settlement Agreement from the docket
   (Dkt 14). The filing of the Settlement Agreement was an inadvertent clerical mistake. Plaintiff
   never intended to disclose the confidential terms of the Settlement Agreement to the Court and the
   public. Plaintiff immediately took remedial steps to correct this error by requesting the removal of
   the document and the document sealing. However, Plaintiff has an interest in the removal of the
   Settlement Agreement from the docket. Specifically, Plaintiff will incur significant harm, because

           35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 830 THIRD AVENUE, 5TH FLOOR, NEW YORK, NY 10022
                     P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
             Case 1:20-cv-01441-VEC Document 21
                                             20 Filed 04/20/20
                                                      04/17/20 Page 2 of 2



   he bears the risk to be in breach of the confidentiality terms of the Settlement Agreement. The
   confidentiality clause does not support the disclosure of the terms of the Settlement Agreement to
   this Court. Plaintiff is a distinguished athlete. Therefore, any issue that might arise from the
   incorrect filing of the Settlement Agreement will attract the media attention and affect his
   reputation and career.

           The removal of the Settlement Agreement will not prejudice any of the parties in the instant
   lawsuit. In fact, the parties agreed to keep the Settlement Agreement confidential and never
   intended to disclose it to the Court. There is no access of the public to this Settlement Agreement,
   since the document was placed under seal. Therefore, the balance of hardships tips in favor of the
   parties’ interest in maintaining the confidentiality of the Settlement Agreement and in removing
   the Settlement Agreement from the docket. The removal of the Settlement Agreement from the
   docket will ensure the compliance of the parties to its intended confidential nature.

          We apologize to Your Honor for any inconvenience caused by this clerical mistake, and
   we respectfully seek the complete removal of the Settlement Agreement from the docket.

           We, thank You, Your Honor, for your time and attention to this matter.


The motion to strike from the record the settlement                    Respectfully submitted,
agreement, which was inadvertently filed and played
no role in any judicial action, is GRANTED.                            PARDALIS & NOHAVICKA, LLP

The Clerk of Court is respectfully requested to delete                    __/s/Anastasi Pardalis___________
the document at docket entry 14.                                          Anastasi Pardalis
                                                                          Counsel for Plaintiff
SO ORDERED.                   Date: 04/20/2020




HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE




            35-10 BROADWAY, SUITE 201, ASTORIA, NY 11106 | 830 THIRD AVENUE, 5TH FLOOR, NEW YORK, NY 10022
                      P: 718.777.0400 | F: 718.777.0599 | contact@pnlawyers.com | www.pnlawyers.com
